Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14th, 2022, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the shorter sides”, but there is no antecedent basis for this limitation. In the interest of compact prosecution, “the shorter sides” will be interpreted as “lengthwise sides”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 10-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 5,484,996 A).
With regards to claim 1, Wood discloses a bar code label having a bar code disabling system which prevents reading of a bar code via a tearable strip (i.e., self-obscuring tamper-evident label), the bar code label comprising an adhesive 16 on a top side (i.e., an adhesive side) which disables a bar code when lifted and pulled (i.e., configured to create tension when upon removal from a surface), a side depicted as not containing adhesive which has received printed bar code bars 15a-15n (i.e., a non-adhesive side configured to receive printing wherein the printing comprises machine readable code), and a plurality of layers 12 and 14 located therebetween (i.e., a plurality of layers located between the adhesive and non-adhesive sides), the plurality of layers indicating a tear (i.e., a plurality of indicia displayed in response to attention being applied from the adhesive side due to removal of the label from the surface, which includes at least torn sides and exposed material) which renders the bar code unreadable (i.e., the plurality of indicia are configured to render the machine readable code unreadable via machine) (Wood: Figs. 1 and 2; col. 1, lines 48-67; col. 2, lines 46-64).
With regards to claim 2, the plurality of indicia within the label are created via the bar code being unadhered to the surface (i.e., created by the opposite of adhesion to the surface, and therefore not created via adhesion to the surface) (Wood: Figs. 1 and 2; col. 1, lines 48-67; col. 2, lines 46-64).
With regards to claim 3, Wood depicts two sides of the label which do not comprise adhesive 16 (i.e., two non-adhesive zones) (Wood: Fig. 2).
With regards to claim 4, Wood depicts the two non-adhesive sides of the label as being separated by an adhesive 16 (i.e., an adhesive zone). The phrase “via die cut” constitutes product-by-process language. Product claims are not limited to the material performance of the steps recited in such language. Rather, the claims are only limited by the structure implied. In the present case, separation of the non-adhesive zones from adhesive zones is implied. Wood suggests such a product, as the adhesive and non-adhesive zones are in separate locations.
With regards to claim 7, Wood depicts the label as having a rectangular shape (Wood: Fig. 1).
With regards to claim 8, Wood depicts the two non-adhesive zones as positioned on opposing ends of the label (Wood: Figs. 1-2).
With regards to claim 10, the phrase “the label is created by merging two multi-layer materials” constitutes product-by-process language. Product claims are not limited to the material performance of the steps recited in such language. Rather, the claims are only limited by the structure implied. In the present case, the claimed multi-layer materials may or may not be consolidated during merger. The present claims only require that there exists some material which could have hypothetically resulted from the merger of two multi-layer materials. Since the label of Wood may be viewed as subdivided into two sets of multi-layer materials, the label of Wood meets the present claim (Wood: Figs. 1-2).
With regards to claim 11, the claim limits a multi-layer material used in the process of constructing the label of the present claim. The present claim technically does not preclude a merger operation in which the irreversible void material which generates the plurality of indicia is no longer present or functional following merger. 
With regards to claim 12, the phrase “wherein the first material and second material are merged together by a release agent adhesion” constitutes product-by-process language. Product claims are not limited to the material performance of the steps recited in such language. Rather, the claims are only limited by the structure implied. In the present case, the claims do not state where the release agent adhesion occurs with respect to the first and second materials. The recited product-by-process language implies the existence of a layer between two merged materials, the layer achieving adhesion which may be released. As Wood includes such an adhesive layer, Wood suggests such a product (Wood: Figs. 1-2).
With regards to claim 13, the claim further specifies the function of a release agent, the release agent being used with respect to product-by-process language recited in present claim 12. In the present case, Wood discloses the label as being adhesive such that each of the layers of the label are adhered to each other, but also such that the label is capable of undergoing tension (each layer, therefore, may undergo this tension, including the adhesive layer) which results in activation of the plurality of indicia.
With regards to claim 14, the claim further specifies the existence of a substrate layer in the second multi-layer material, the second multi-layer material only being present insofar as the product-by-process language of the claims is concerned. It is submitted that any of the layers of the label of Wood could potentially be viewed as a substrate layer. It is noted that since the second multi-layer material only exists prior to formation of the final label, the second multi-layer material is not positively recited in the present claim.
With regards to claim 16, the phrase “after merging the two multi-layer materials, the merged label is configured to receive printing on the non-adhesive side” constitutes product-by-process language. Product claims are not limited to the material performance of the steps recited in such language. Rather, the claims are only limited by the structure implied. In the present case, the product-by-process language implies that the claimed label is configured to receive printing on the non-adhesive side. The non-adhesive side in the structure of Wood is capable of receiving printing, and therefore, the structure of Wood meets the present claim.
With regards to claim 17, the phrase “after merging the two multi-layer materials, the merged label is configured to receive varnish suitable for receiving subsequent printing” constitutes product-by-process language. Product claims are not limited to the material performance of the steps recited in such language. Rather, the claims are only limited by the structure implied. In the present case, the product-by-process language implies that the claimed label is configured to receive a varnish which is capable of receiving subsequent printing. It is noted that any layer in existence is capable of receiving a coating layer (i.e., varnish) which may be printed upon. Therefore, it is not seen how the structure of Wood would not meet the structure of the present claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood as applied to claim 4 above, and further in view of Vanslette (US 2020/0090553 A1).
With regards to claim 5, Wood discloses a bar code label as applied to claim 4 above. Although the bar code label of Wood comprises non-adhesive zones, Wood does not appear to disclose a plurality of internal adhesive zones within the non-adhesive zones.
Vanslette discloses a peelable, tamper-evident security label comprising strips of peelable material 214 which encloses several regions of cut 240 (Vanslette: abstract; Figs. 3 and 7; para. [0040]-[0042]; claim 1). The cut 240 is considered non-adhesive since it constitutes a location where peelable material 214 is not adhered to the rest of label 200 (Vanslette: Figs. 3 and 7; para. [0040]-[0042]). By making the label peelable in strips (i.e., incorporation of non-adhesive regions), the label peels in a manner such that reapplication is difficult (Vanslette: abstract). Wood and Vanslette are analogous art in that they are related to the same field of endeavor of peelable, tamper-evident security labels. A person of ordinary skill would have found it obvious to have incorporated a pattern of adhesive and non-adhesive regions as described by Vanslette (i.e., internal adhesive zones within non-adhesive zones) in order to provide enhanced security to the label of Wood (Vanslette: abstract).
With regards to claim 6, it is noted that the existence of internal adhesive zones necessarily reduce accidental lifting of the non-adhesive zones, as adhesive in general is capable of reduction of accidental lifting.
With regards to claim 9, the phrase “are created by applying an adhesive deadening pattern to the adhesive side” constitutes product-by-process language. Product claims are not limited to the material performance of the steps recited in such language. Rather, the claims are only limited by the structure implied. In the present case, the presence of an adhesive deadening pattern implies that the non-adhesive zones contain a region in which adhesive has either been rendered nonfunctional, or is not present. As the non-adhesive zones disclosed in Wood do not contain adhesive, the structure of Wood meets the present claim.
With regards to claim 18, Wood discloses a bar code label having a bar code disabling system which prevents reading of a bar code via a tearable strip (i.e., self-obscuring tamper-evident label), the bar code label comprising an adhesive 16 on a top side (i.e., an adhesive side) which disables a bar code when lifted and pulled (i.e., configured to create tension when upon removal from a surface), a side depicted as not containing adhesive which has received printed bar code bars 15a-15n (i.e., a non-adhesive side configured to receive printing wherein the printing comprises machine readable code), and a plurality of layers 12 and 14 located therebetween (i.e., a plurality of layers located between the adhesive and non-adhesive sides), the plurality of layers indicating a tear (i.e., a plurality of indicia displayed in response to attention being applied from the adhesive side due to removal of the label from the surface, which includes at least torn sides and exposed material) which renders the bar code unreadable (i.e., the plurality of indicia are configured to render the machine readable code unreadable via machine) (Wood: Figs. 1 and 2; col. 1, lines 48-67; col. 2, lines 46-64).
Wood does not appear to disclose the label as including a plurality of die cuts, the die cuts having a configuration which generates one or more tears or deformations within the label, the one or more tears rendering the machine-readable code unreadable.
Vanslette discloses a peelable, tamper-evident security label comprising strips of peelable material 214 which encloses several regions of cut 240 (Vanslette: abstract; Figs. 3 and 7; para. [0040]-[0042]; claim 1). The cut 240 is considered non-adhesive since it constitutes a location where peelable material 214 is not adhered to the rest of label 200 (Vanslette: Figs. 3 and 7; para. [0040]-[0042]). Vanslette depicts the cuts as generating tears and deformations within its label upon receiving tension (Vanslette: Figs. 3 and 7).  A person of ordinary skill in the art would have found it obvious to have introduced the cuts of Vanslette into the label of Wood, in order to provide improved security to the label of Wood (Vanslette: para. [0040]-[0042]). It is noted that when printed upon with a machine-readable code, the label of Wood and Vanslette would render the machine-readable code unreadable due to the cuts when activated (i.e., the tearing of the cuts would result in destruction of the machine-readable code). Whether the cuts are specifically “die cuts” constitutes product-by-process language. In the present case, no structural distinction in seen between a cut formed via a die versus cuts ordinarily formed within the art.
With regards to claim 19, Wood discloses the label as having a rectangular shape (Wood: Figs. 1-2).
With regards to claim 20, a person of ordinary skill would have found it obvious to have selected a series of cuts comprising straight lines disposed on alternating sides along each of the shorter sides of the rectangular label, in order to provide improved security (Vanslette: abstract). Alternatively, the step of die cutting constitutes product-by-process language. Product claims are not limited to the material performance of the steps recited in such language. Rather, they are only limited to the structure implied. See MPEP 2112. In the present case, the claims specify the presence of a side. The prior art suggests such a product.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wood as applied to claim 14 above, and further in view of Weng et al (US 5,277,971 A).
	With regards to claim 15, Wood discloses a bar code label as applied to claim 14 above. However, Wood does not appear to disclose the label as formed from a multi-layer material comprising a polystyrene substrate.
Weng discloses a tamper-evident pressure sensitive label comprising a polystyrene substrate (Weng: abstract; col. 4, lines 52-61). Weng notes that the incorporation of polystyrene enables melt extrusion of the substrate (Weng: col. 4, lines 52-61). Weng additionally teaches that polystyrene enables certain “poor” physical properties which enable destruction of the film that is typically required in tamper-evident applications, while still enabling sufficient strength for use and processing (Weng: col. 4, line 65 through to col. 5, line 9). Wood and Weng are analogous art in that they are related to the same field of endeavor of tamper-proof labels. A person of ordinary skill in the art would have found it obvious to have incorporated polystyrene into the substrate of the second multi-layer material of Weng, in order to enable the substrate to be melt extruded and to function in tamper evident applications, while enabling a strength that renders the label tearable (Weng: col. 4, line 52 through to col. 5, line 9).



Response to Arguments
	Applicant’s amendments/arguments filed with respect to the Nemet reference have been fully considered and they are found persuasive. Nemet does not appear to explicitly describe its tension and display of a plurality of indicia as being in responds to removal of a label via an adhesive side. Therefore, the rejection over Nemet has been withdrawn. However, new grounds of rejection are made over Wood.
	The remainder of Applicant’s arguments have been considered but they are not found persuasive.
	With respect to the rejection of claim 20 under 35 U.S.C. 112(b), Applicant states that the claim has been amended the limitation to better indicate die cuts alternating on the lengthwise sides of the self-obscuring tamper-evident label. However, the claim still includes the language “the shorter sides” which lacks antecedent basis, and therefore renders the claim indefinite.
	Applicant argues that Vanslette discloses a single die cut, and not multiple die cuts as required by the claims. This argument is not found persuasive as though Vanslette uses a single cutting operation, multiple regions of incision are made. Furthermore, the die cut structure of Vanslette could still be divided into multiple cuts (i.e., any single cutting operation could be divided into multiple), as, ultimately, the claim is directed to product-by-process language. The Examiner makes the distinction of a die cut as adding structure, as cutting implies a particular cut structure. However, there is no structural difference between a single cut and multiple cuts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783